IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-858

ADREA VERNIQUE WILEY,

      Appellee.


_____________________________/

Opinion filed March 23, 2017.

An appeal from the Circuit Court for Escambia County.
Terry Terrell, Judge.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellant.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellee.




         ON REMAND FROM THE FLORIDA SUPREME COURT



PER CURIAM.

      Appellee pled no contest to multiple offenses arising out of a “road rage”

incident that started when she and the victim exchanged words in a Whataburger
drive-thru line. Appellee’s scoresheet reflected a lowest permissible sentence of 58

months in prison, but after a hearing at which Appellee and her psychologist

testified, the trial court imposed a downward departure sentence of 11 months and

30 days in jail, followed by 10 years of probation. The court relied on section

921.0026(2)(d), Florida Statutes (2013), which authorizes a downward departure

when the court finds that “[t]he defendant requires specialized treatment for a mental

disorder that is unrelated to substance abuse or addiction . . . and the defendant is

amenable to treatment.”

      The State appealed Appellee’s downward departure sentence. We affirmed

on preservation grounds, see State v. Wiley, 179 So. 3d 481, 482 (Fla. 1st DCA

2015), but the Florida Supreme Court quashed that decision, see State v. Wiley, 42

Fla. L. Weekly S149 (Fla. Feb. 9, 2017). On remand, we reexamined the record and

the arguments presented in the parties’ briefs. We now affirm on the merits.

      A trial court’s decision whether to impose a downward departure sentence is

a two-step process. In step 1, the court must determine “whether it can depart, i.e.,

whether there is a valid legal ground and adequate factual support for that ground in

the case pending before it.” Banks v. State, 732 So. 2d 1065, 1067 (Fla. 1999)

(emphasis in original). In step 2, the court must determine “whether it should depart,

i.e., whether departure is indeed the best sentencing option for the defendant in the

pending case.” Id. at 1068 (emphasis in original). In making the determination in

                                          2
step 2, the court must “weigh the totality of the circumstances in the case, including

aggravating and mitigating factors.” Id.

      In its initial brief, the State concedes that “Appellee met the requirements of

Step One,” and it only challenges the trial court’s ruling on step 2. This ruling was

a “judgment call within the sound discretion of the trial court,” id., and based on our

review of the record, we cannot say that the trial court abused its discretion by

imposing a downward departure sentence under the circumstances of this case. Id.

(explaining that “[d]iscretion is abused only where no reasonable person would

agree with the trial court’s decision.”); see also Canakaris v. Canakaris, 382 So. 2d

1197, 1203 (Fla. 1980) (“Discretion . . . is abused when the judicial action is

arbitrary, fanciful, or unreasonable, which is another way of saying that discretion is

abused only where no reasonable man would take the view adopted by the trial court.

. . . .”) (quoting Delno v. Market Street Railway Co., 124 F.2d 965, 967 (9th

Cir.1942)). Accordingly, we affirm Appellee’s sentence.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.




                                           3